Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 19, 1974, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits because she voluntarily left her employment without good cause. The claimant retired from her work with a Federal agency on June 30, 1974. At a hearing held before a referee she made vague accusations that she had been harassed; that the employment was adversely affecting her health; and that she had been induced to retire because of a letter from the Postmaster General which stated that early retirement would result in a 6.4% increase in retirement benefits. She clearly testified, however, that she retired because "I was tired of working” and "I put enough time in.” The record establishes that she voluntarily retired (Matter of Fisher [Levine], 36 NY2d 146), and there is substantial evidence to support the finding that it was without good cause. Decision affirmed, without costs. Koreman, P. J., Sweeney, Larkin, Herlihy and Reynolds, JJ., concur.